Dismissed and Memorandum Opinion filed June 19, 2003








Dismissed and Memorandum Opinion filed June 19, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00426-CV
____________
 
KEVIN WAYNE JOHNSON, C.R.N.A. and VINTA J.
REDDY, M.D., Appellants
 
V.
 
GARY EUDY, Appellee
 

 
On Appeal from the 122nd District Court
Galveston
County, Texas
Trial
Court Cause No.  02CV1122
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed February 26, 2003.
On June 6 , 2003, appellants filed a
motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 19, 2003.
Panel consists of Justices Yates,
Hudson and Frost.